Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 SAN JOAQUIN BANCORP STOCK OPTION PLAN MAY 1, 1989 (Amended September 26, 1989) (Amended March 22, 1994) (Amended July 19, 1994) (Amended May 20, 1997) (Amended July 31, 2006) 1. Purpose . The purpose of the San Joaquin Bancorp Stock Option Plan (the "Plan") is to strengthen San Joaquin Bank (the "Bank"), and those corporations which are or hereafter become subsidiary corporations of the Bank, by providing to participating employees and directors added incentive for high levels of performance and for unusual efforts to increase the earnings of the Bank and its subsidiary corporations. The Plan seeks to accomplish these purposes and results by providing a means whereby such employees and directors may purchase shares of the common stock of San Joaquin Bancorp pursuant to options granted under the Plan. Effective July 31, 2006, San Joaquin Bancorp has assumed sponsorship of the Plan for the purpose of administering any and all outstanding option awards under the Plan on a prospective basis. 2. Administration . This Plan shall be administered by the Board of Directors of San Joaquin Bancorp (the "Board of Directors"). Any action of the Board of Directors with respect to administration of the Plan shall be taken pursuant to a majority vote, or to the unanimous written consent, of its members. Subject to the express provisions of the Plan, the Board of Directors shall have the authority to construe and interpret the Plan and to define the terms used therein, to prescribe, amend, and rescind rules and regulations relating to administration of the Plan, to determine the duration and purposes of leaves of absence which may be granted to participants without constituting a termination of their employment for purposes of the Plan, and to make all other determinations necessary or advisable for administration of the Plan. Determinations of the Board of Directors on matters referred to in this paragraph shall be final and conclusive. 3. Participation . All full-time, salaried officers and employees of the Bank and its subsidiary corporations (the "Employees") and all members of the Board of Directors of the Bank or a subsidiary corporation of the Bank (the "Directors") shall be eligible for selection to participate in the Plan. Employees of the Bank (including Directors who are Employees) will be granted "Incentive Stock Options." Directors of the Bank or of a subsidiary corporation, who are not Employees of the Bank or of a subsidiary corporation (the Non-Employee Directors), will be granted Non-Qualified Options under the Plan. Subject to the express provisions of the Plan, the Board of Directors shall select individuals from the eligible class to whom stock option agreements shall be granted and shall determine the terms and provisions of the respective stock option agreements (which need not be identical), the times at which such options shall be granted, and the number of shares subject to each option. An individual who has been granted an option may, if otherwise eligible, be granted additional options if the Board of Directors shall so determine. (a) Except as otherwise provided in the Plan, each option shall be exercisable on each of the first, second, third, fourth and fifth anniversary dates after the date of the grant as to twenty percent (20%) of the shares subject to the grant. (b) Subject to earlier termination as provided elsewhere in the Plan, each option, and all rights or obligations thereunder, by its terms shall expire not less than five (5) years nor more than ten (10) years from the date the option was granted. (c) Options granted to Non-Employee Directors shall not exceed in any calendar year an option to buy more than five hundred (500) shares of San Joaquin Bancorp's stock. 4. Stock Subject to the Plan . Subject to adjustment as provided in paragraph "13" hereof, the stock to be offered under the Plan shall be shares of the San Joaquin Bancorp's authorized but unissued common stock (hereafter called "stock"), and the aggregate amount of stock to be delivered upon exercise of all options granted under the Plan shall not exceed 463,000 shares. All shares of stock reserved for issuance under the Plan are available for grants of Incentive Stock Options. If any option shall expire for any reason without having been exercised in full, the unpurchased shares subject thereto shall again be available for purposes of the Plan. To the extent required by Section 260.140.45 of Title 10 of the California Code of Regulations, the total number of shares of stock issuable upon exercise of all outstanding options granted under this Plan or under any other outstanding options or warrants issued by San Joaquin Bancorp and the total number of shares of stock provided for under any stock bonus or similar plan of San Joaquin Bancorp shall not exceed the applicable percentage as calculated in accordance with the conditions and exclusions of Section 260.140.45 of Title 10 of the California Code of Regulations, based on the securities of San Joaquin Bancorp that are outstanding at the time the calculation is made. 5. Option Price . The purchase price of stock subject to each option shall be determined by the Board of Directors, but shall not be less than one hundred percent (100%) of the fair market value of such stock at the time such option is granted. The fair market value of such stock shall be determined in accordance with any reasonable valuation method, including the valuation methods described in Treasury Regulation Section 20.2031 -2. The purchase price of any shares purchased shall be paid in full in cash at the time of each purchase. 6. Option Period . Each option and all rights or obligations thereunder shall expire on such date as the Board of Directors may determine, but not later than ten (10) years from the date of grant, and shall be subject to earlier termination as provided elsewhere in the Plan. 7. Continuation of Employment . Nothing contained in the Plan (or in any stock option agreement) shall obligate the Bank, San Joaquin Bancorp or any subsidiary corporation to employ any option holder ("optionee") for any period, or interfere in any way with the right of the Bank, San Joaquin Bancorp or any subsidiary corporation to reduce optionee's compensation or assure any optionee of remaining on the Bank's, San Joaquin Bancorps or any subsidiary corporation's Board of Directors. 8. Exercise of Options . Each option shall be exercisable in such installments, which need not be equal, and upon such contingencies as the Board of Directors shall determine. No option or installment thereof shall be exercisable except in respect of whole shares, and fractional share interests shall be disregarded except that they may be accumulated. In any given installment period, if an optionee does not purchase all the shares which the optionee is entitled to purchase in such installment period or a fractional share interest remains, the optionee's right to purchase the remaining shares or fractional shares shall continue until expiration of such option. Not less than ten (10) shares may be purchased at one time unless the number purchased is the total number which may be purchased under the option. 9. Nontransferability of Options . Each option shall, by its terms, be nontransferable by the optionee other than by will or the laws of descent and distribution, and during the optionee's lifetime shall be exercisable only by the optionee. 10. Cessation of Employment . Except as provided in paragraphs "6" and "11" hereof, if an optionee who is an Employee ceases to be employed by the Bank or a subsidiary corporation (or in the case of a Non-Employee Director, such person ceases to be a Director of the Bank or a subsidiary corporation), for any reason other than his or her death or disability, the optionee's option shall expire not later than thirty (30) days thereafter.
